Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 1 of 11




                       EXHIBIT B
      Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 2 of 11
                                                                                                         11/24/2020 405 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 48403672
                             2020-75888 / Court: 165                                                            By: C Ougrah
                                                                                                  Filed: 11/24/20204:05 PM

                                CAUSE NO.

 JUAN CERVANTES                                                  IN THE DISTRICT COURT OF

 V.                                                                  HARRIS COUNTY,TEXAS

 PANDA EXPRESS,INC.and
 PANDA RESTAURANT GROUP,INC.                                               JUDIC            'STRICT


         PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR                             LOSURE


 TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Plaintiff Juan Cervantes ("Plaintiff Cerv(s"),to file this Original Petition

 and Request for Disclosure complaining of Panda Express           and Panda Restaurant Group, Inc.

(collectively as "Defendants")and for cause of action vQd respectfully show:



         Plaintiff intends to conduct discov       nder Level II, pursuant to 190.3 of the Texas

Rules of Civil Procedure.
                                        ,
                                        k


         Plaintiff Juan Cervante0 a resident of Harris County, Texas. The last three digits of

Plaintiff's Texas driver's       se are 869 and the last three digits of his social security number

 are 278.

         Defenda        da Express, Inc. is a foreign for-profit corporation registered to do business

and doing bu       ss in the state of Texas, service upon this Defendant may be obtained by serving

its registet   agent: C T Corporation System, Suite 900, Dallas, Texas 75201, or wherever they

 may be found.



                     Plaintiff's Original Petition and Request for Disclosure
                                                -1-
   Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 3 of 11




       Defendant, Panda Restaurant Group, Inc., is a foreign corporation. As such, it is a "non-

resident" as that term is defined and understood under §17.041 of the Texas Civil Practice and

Remedies Code. Accordingly, for purpose of securing service of process on the Defendant, Panda

Restaurant Group,Inc., the Plaintiff pleads and will prove the following:

    a. Defendant, Panda Restaurant Group, Inc., committed a tort in whole or                in this state.

       As such, Defendant, Panda Restaurant Group, Inc., was doing busi             in this state, as that

       term is defined and understood under §17.042 of the Texas                Practice and Remedies

       Code;

   b. At the time of the institution of this litigation, the Defe       ,Panda Restaurant Group, Inc.,

       was a foreign corporation, and as such, is a                 sident" as that term is defined and

       understood under § 17.041 ofthe Texas Civil           tice and Remedies Code; and

   c. At all times material hereto, the Defep#, Panda Restaurant Group, Inc., engaged in

       business in this state, but does not‘., in a regular place of business in this state and has

       not designated or maintained a r gered agent for service of process.

       Accordingly, pursuant to           044 of the Texas Civil Practice and Remedies Code, the

secretary of State of the State . Texas is the agent for service of process on the Defendant, Panda

Restaurant Group, Inc.o           ervice on the Defendant Panda Restaurant Group, Inc., may be

obtained by servingot       ecretary of State of the State of Texas at 1019 Brazos Street, Austin, Texas

78701 in Travio      ity.

       Thi        dent occurred in Harris County, Texas.




                    Plaintiff's Original Petition and Request for Disclosure
                                               - 2-
   Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 4 of 11




        Damages sought are within the jurisdictional limits of this Court. Plaintiff seeks monetary

relief of over $200,000.00 but not more than $1,000,000.00.

       This Court has jurisdiction and venue is proper in Harris County, Texas, p,tant to Tex.

Civ. Prac. & Rem. Code §15.002(a)(1) in that all or a substantial part of the          or omissions

giving rise to the claim occurred in Harris County, Texas.


                                                IV.


       On or about December 7, 2018, Plaintiff was an invi           f the Panda Express restaurant

located at 431 Farm to Market 1960 Rd. W. in Houston          tCounty, Texas. On the occasion

in question, Plaintiff was leaving the restaurant wh         slipped and fell due to a slippery floor

that posed an unreasonable risk of harm to             if and others. This facility was owned,

operated, managed and/or maintained by i        hdants Panda Express, Inc. and parent company,
                                      ,
                                      k
Panda Restaurant Group, Inc. DefendanMsiad actual knowledge of the danger. Plaintiff did not

have actual knowledge of the d          osed by the slippery floor. As a result of the incident and

Defendant's breach, Plaintiff s sQned serious personal injuries as described herein.

                          c*9                   V.

       Plaintiff wou      ow that the incident in question and his resulting injuries and damages

were brought a j -Ind caused due to the negligence and carelessness of Defendants through the

actions of       more of its agents, servants and/or employees, in some or more of the following

ways, to-wit:




                   Plaintiff's Original Petition and Request for Disclosure
                                              - 3-
  Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 5 of 11




       1.     In failing to maintain the premises in question in a reasonably safe condition and
              free of hazards to Plaintiff and other invitees entering the premises;

              In failing to correct the unreasonably dangerous condition which was created by
              the slippery floor in question;

              In failing to adequately warn invitees, including the Plaintiff, of th   ondition;

       4.     In failing to properly inspect the premises in questio                  discover the
              unreasonably dangerous condition cieated by the slippery flo         question;

       5.     In failing to properly train its agents, servants, and/or       oyees regarding the
              proper manner in which to make the premises reasona0b         fe;

       6.     In tailing to implement proper policies, rules, R\ifor procedures to make its
              premises reasonably safe; and                e

       7      The condition and location of the slipperya
                                                              0
                                                             r posed an unreasonable risk of
              harm to invitees of Defendants of whic
                                                   ,Ji    endants knew, or reasonably should
              have known.

       The above acts or omissions by Def           hts, sinv'lady or collectively, constituted

negligence and proximately caused Plain1ifls       es and damages.



       As a direct and proximate Ke      of the aforementioned acts and omissions of negligence

by Defendants, Plaintiff susta      the following damages for which he is legally entitled to

recover:

       1.    Necesaihd reasonable medical expenses, past and future;
       2.    Phy§i     ain and mental anguish, past and future;
       3.    Pyi I impairment, past and future;
       4.    1     uiement, past arid future;
       5.       s of wages/earning capacity, past and future; and
       6.0'ire-judgment interest and costs of Court.




                  Plaintiff's Original Petition and Request for Disclosure
                                             - 4-
   Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 6 of 11




        If it be found that Plaintiff was suffering from any predispositions, conditions   Of   bodily

infirmities prior to the date of the collision, Plaintiff would show unto the Court and jury that the

same was neither disabling nor painful, but that as a result of the injuries suffered by Plaintiff on

such occasion, and the effects thereof, the same had been incited, accelerated, an      ggravated to

such an extent that they have now become painful and disabling as described

                                                VII.

        Pursuant to Rule 194 of the Texas Rules of Civil Procedure           ndants are requested to

disclose the information and material described in Rule 194.29hin fifty (50) days of the

service of this request.



       Please take notice that, pursuant to Rule 193<tof the Texas Rules of Civil Procedure, for
                                                  °
purposes of self-authentication, any and all d        ments produced by Defendants to Plaintiff in

response to written discovery will be used      hst Defendants at any pretrial proceeding or trial.
                                      0         IX.
                                     A
        WHEREFORE,PREMIS             VONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein; t‘upon trial hereof Plaintiff have judgment of the Court against

such Defendant in a tot         int of money substantially in excess of the minimum jurisdictional

limit of this Court        gether with prejudgment and post-judgment interest as provided by

applicable law        all costs of court; and for all such other and further relief, both general and

special, legaJ   d equitable, to which Plaintiff may show himselfjustly entitled.




                    Plaintiff's Original Petition and Request for Disclosure
                                               - 5-
Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 7 of 11




                                           Respectfully submitted,
                                           OHM & VILLALPANDO,PC

                                           /s/:   Wade(D. !Moriarty
                                           Wade D. Moriarty
                                           Texas Bar No. 00789503
                                           2122 E Governors Circle
                                           Houston, Texas 77092
                                          (713)-807-7800 Telephoikj
                                          (713)-807-8434 Facsi
                                           Wade0;;CVinjuryiav      .coin

                                           ATTORN1EYIiFOR PLAINTIFF




            Plaintiff's Original Petition and Request for Disclosure
                                       -6-
      Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 8 of 11                              1/22/2021 11:43 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 49944205
                                                                                                         By: Bristalyn Daniels
                                                                                                  Filed: 1/22/2021 11:43 AM

                                      CAUSE NO. 202075888

JUAN CERVANTES                                    §         IN THE DISTRICT COURT OF
      Plaintiff,                                  §
                                                  §
vs.                                               §         HARRIS COUNTY, TEXAS
                                                  §
PANDA EXPRESS, INC. and                           §
PANDA RESTAURANT GROUP, INC.                      §
     Defendant.                                   §         165TH JUDICIAL DISTRICT

               DEFENDANT PANDA EXPRESS, INC.’S ORIGINAL ANSWER

 TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant PANDA EXPRESS, INC., incorrectly also sued as PANDA RESTAURANT

 GROUP, INC., and files this Original Answer to Plaintiff’s Original Petition (“Petition”), and in

 support thereof, would respectfully show the Court the following:

                                        I.   General Denial

         1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

 each and every allegation made against Defendant in Plaintiff’s Petition.

                                    II. Affirmative Defenses

         2.      Defendant asserts the affirmative defense of contributory negligence. The

 negligence of Plaintiff caused or contributed to Plaintiff’s injures so that the claims are barred or,

 in the alternative, must be reduced in accordance with the relative degree of Plaintiff’s own

 negligence. Defendant requests the trier of fact to determine Plaintiff’s liability and percentage of

 responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

         3.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas

 Civil Practice & Remedies Code.

         4.      Defendant alleges that Plaintiff’s injuries and/or damages were caused by an

 intervening event for which Defendant has no liability.
                                                   1
 HOULITIGATION:1708105.1
     Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 9 of 11




        5.      Defendant affirmatively pleads the defense set forth in Texas Civil Practice and

Remedies Code Section 18.091, requiring Plaintiff to prove Plaintiff’s loss of earning, loss of

contributions of a pecuniary value, and/or loss of earning capacity in the form of a net loss after

reduction for income tax payments or unpaid tax liability on said loss or earning claim pursuant

to any federal income tax law.

        6.      To the extent that Plaintiff’s medical expenses exceed the amount actually paid on

Plaintiff’s behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set

forth in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of

Plaintiff’s medical or health care expenses is limited to the amount actually paid or incurred by

or on behalf of Plaintiff.

        7.      Plaintiff’s claims for pre-judgment interest are limited by the dates and amounts

set forth in Section 304.104 of the Texas Finance Code and Section 41.007 of the Texas Civil

Practice & Remedies Code.

                                      III. Jury Demand

        8.      Defendant hereby exercises its rights to demand a trial by jury under Rule 216 of

the Texas Rules of Civil Procedure on all issues triable by a jury.

                                  IV. Request for Disclosure

        9.      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested

to disclose, within thirty days of service of this request, the information or material described in

Rule 194.2(a)-(l) and the documents described in Rule 194.4 of the Texas Rules of Civil

Procedure.




                                                 2
HOULITIGATION:1708105.1
    Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 10 of 11




                                            V.    Prayer

        FOR THESE REASONS, Defendant PANDA EXPRESS, INC., incorrectly also sued as

PANDA RESTAURANT GROUP, INC., respectfully prays that the Court enter a judgment that:

        1.      Dismisses all claims against Defendants PANDA EXPRESS, INC. and PANDA

       RESTAURANT GROUP, INC.., and orders that Plaintiff takes nothing by reason of

       Plaintiff’s allegations.

        2.      Orders that Defendant recover all costs incurred in defense of Plaintiff’s claims,

       and that Defendant’s judgment against Plaintiff include the following:

             a. Costs of suit; and

             b. Such other and further relief, general and special, at law or in equity, to which

             Defendants may be justly entitled.

                                                 Respectfully submitted,

                                                 MEHAFFYWEBER, P.C.

                                                 By:/s/Maryalyce W. Cox
                                                 Maryalyce W. Cox
                                                 State Bar No. 24009203
                                                 One Allen Center
                                                 500 Dallas, Suite 2800
                                                 Houston, Texas 77002
                                                 Telephone - (713) 655-1200
                                                 Telecopier - (713) 655-0222
                                                 maryalycecox@mehaffyweber.com

                                                 ATTORNEYS FOR DEFENDANTS
                                                 PANDA EXPRESS, INC., incorrectly also sued as
                                                 PANDA RESTAURANT GROUP, INC.




                                                    3
HOULITIGATION:1708105.1
    Case 4:21-cv-00489 Document 1-2 Filed on 02/12/21 in TXSD Page 11 of 11




                                CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on January 22, 2021, pursuant to the Texas Rules of Civil Procedure.

                                             Maryalyce W. Cox
                                             Maryalyce W. Cox




                                                4
HOULITIGATION:1708105.1
